Per Curiam.
Special Term having stated that it was conceded by the defendant City Chemical Corp. that its cross-claim was insufficient and such not having been denied here, it must be taken as the law of the ease.
However, we are of opinion that the amended answer served before the return day of the motion was proper by reason of the provisions of section 244 of the Civil Practice Act. (Hall v. Galban & Co., 164 App. Div. 873; Backes v. Mechanics & Traders’ Bank, 130 id. 20.)
It follows, therefore, that the orders appealed from should be reversed, with twenty dollars costs and disbursements, and the motions denied.
Present —■ Martin, P. J., O’Malley, Townley, Cohn and Callahan, JJ.
Orders unanimously reversed, with twenty dollars costs and disbursements, and the motions denied.